PER CURIAM.
For lack of notice that the issue would be heard and determined, the deputy’s finding that the employer fired appellee in violation of § 440.205, Fla.Stat. (1979), is vacated. For lack of substantial competent evidence, the deputy’s award of temporary total disability benefits for the period from July 23, 1980 to August 13, 1980 is vacated. Benefits from July 13,1980 to July 23,1980 have already been paid, so the deputy’s award of benefits during this period is also vacated. For lack of substantial competent evidence, the deputy’s award of penalties, attorney’s fees and costs is vacated.
REVERSED.
ROBERT P. SMITH, Jr., C. J., and JOA-NOS and THOMPSON, JJ., concur.